Citation Nr: 0310335	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from July 1939 to September 
1945.  He died in April 1999.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The case returns to the Board following a remand to the RO in 
April 2001.  

The Board notes that this appeal was previously subject to a 
stay of adjudication of claims for DIC under 38 U.S.C.A. § 
1318.  That stay has been lifted.  The case is now ready for 
final appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in April 1999.  The death certificate 
lists the cause of death as cardiopulmonary arrest due to 
metastatic carcinoma due to colon cancer.  

3.  The veteran's service-connected disabilities were not 
rated as 100 percent disabling at any time prior to his 
death.    




CONCLUSION OF LAW

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 
3.22, 20.1106 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the December 1999 rating decision and May 
2000 statement of the case, the RO provided the appellant and 
her representative with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate her 
claim.  In addition, the Board's April 2001 remand noted the 
enactment of the VCAA and the impact on VA's duty to notify.  
The RO's October 2001 letter to the appellant explained what 
evidence was needed for her claim and advised her as to what 
kind of assistance VA would provide in securing such 
evidence.  Finally, the July 2002 supplemental statement of 
the case included the text of the relevant VCAA implementing 
regulations.  Therefore, the Board finds that the appellant 
has received all notice required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the Board notes that the 
veteran's last VA examination before his death is of record.  
The appellant indicates that the veteran received only 
private medical care until 1998.  However, although the RO 
asked her to provide authorizations for release of private 
medical records in its October 2001 letter, the appellant has 
not done so.  Although the veteran had a VA examination in 
January 1999, there is no record or allegation of actual VA 
treatment for the time period relevant to the appeal.  Thus, 
the Board finds that there is no means for providing the 
appellant any further assistance with the development of her 
claim.  38 U.S.C.A. § 5103A.  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  As she had 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran died in April 1999.  The death certificate lists 
the cause of death as cardiopulmonary arrest due to 
metastatic carcinoma due to colon cancer.  At the time of his 
death, the veteran had the following service-connected 
disabilities: depressive reaction, rated as 30 percent 
disabling; right leg varicose veins, rated as 20 percent 
disabling; and dermatitis of the inguinal area and malaria, 
each rated as noncompensable (zero percent disabling).  These 
ratings were in effect since December 1969.  Service 
connection had been denied for appendectomy.   

At the time of this death, the veteran had a pending claim 
for increased evaluations for his service-connected 
disabilities.  In a December 1999 rating decision issued for 
accrued benefits purposes, the RO established the following 
ratings: depressive reaction, rated as 70 percent disabling 
from December 10, 1998, and right leg varicose veins, rated 
as 40 percent disabling from December 10, 1998.  It continued 
the noncompensable evaluations for dermatitis of the inguinal 
area and malaria.  

In her April 2000 notice of disagreement, the appellant 
stated that she believed that the veteran should have been 
rated 100 percent disabled many years ago.  She had to 
constantly render him aid.  In a November 2001 statement, the 
appellant indicated that the veteran had private medical 
treatment for a long time.  In 1998, she called her service 
representative and had the veteran enrolled for VA care.  He 
then had an appointment with a VA doctor.  Those records 
would show evidence of longstanding depression and death 
wish.  He already had cancer by the time of this appointment, 
was completely disabled, and needed constant care.  The 
appellant's August 2002 statement indicated that she 
regretted that the veteran did not use VA medical facilities 
for his care.   

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2002).    

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.      

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.     

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. 
Id. at 1379-80.  

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. 
§ 1318 are not met.  That is, the veteran, who died many 
years after his separation from service, had no service-
connected disabilities rated as 100 percent disabling for at 
least 10 years prior to his death.  Therefore, the veteran is 
not a "deceased veteran" for purposes of applying 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

The Board acknowledges that the appellant generally argues 
that the veteran was totally disabled for many years.  
However, it is emphasized that the RO adjudicated the claim 
for increased service-connected disability ratings pending at 
the time of the veteran's death.  The December 1999 rating 
decision issued for accrued benefits purposes established 
rating increases for two disabilities and the effective date 
for those increases.  The appellant did not submit a notice 
of disagreement with any of those findings, and the rating 
decision became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Thus, the appellant's opportunity to disagree the 
disability ratings and effective dates has passed.  To the 
extent the appellant argues that the veteran had a service-
connected disability that would have been evaluated as 
100 percent disabling, or a totally disabling condition that 
would have been established as service connected, for at 
least 10 years before his death if a claim had been filed, 
such an allegation is tantamount to a "hypothetical claim" 
for entitlement, which is excluded from consideration.  NOVA 
II, 314 F.3d 1379-80.  Accordingly, the appellant's appeal is 
denied.  

The Board notes that the RO received the appellant's claim 
for DIC benefits in August 1999.  It further acknowledges 
that much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77. In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking. Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.          	


ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

